          Case 2:18-cv-05623-MMB Document 22 Filed 03/19/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,
                                                           CIVIL ACTION
         v.
                                                           NO. 18-5623
NIKE, INC.

                                                   ORDER

        AND NOW, this 19th day of March, 2019, it is hereby ORDERED that, as a result of

Plaintiff’s First Amended Complaint (ECF 20), Defendant’s Partial Motion to Dismiss (ECF 18)

is DENIED as moot.


                                                             BY THE COURT:

                                                             /s/ Michael M. Baylson
                                                             MICHAEL M. BAYLSON, U.S.D.J.




O:\CIVIL 18\18-5623 Lontex Corp v Nike\18cv5623 Order Denying as Moot 03192019.docx
